21-10699-dsj        Doc 127       Filed 07/21/21 Entered 07/21/21 10:40:33              Main Document
                                               Pg 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------X
In Re:                                                              NOTICE OF APPEARANCE

        Kossoff, PLLC,                                              Involuntary Chapter 7
                                                                    Case No.: 21-10699(DSJ)
                                    Debtor.
-------------------------------------------------------------X

                           NOTICE OF APPEARANCE AND REQUEST
                           FOR NOTICES AND SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Richard J. Pilson, Esq., 40 Cuttermill Road, Suite 308,
Great Neck, New York 11021 represents 47 Mercer Street I, LLC, 47 Mercer Street II, LLC, 47
Mercer Street III, LLC and 47 Mercer Street IV, LLC, as Tenants-in-Common, as Landlord, and
Zar Property NY and their affiliated entities (Creditor) and party in interest in the above case.
The undersigned hereby enters his appearance pursuant to Section 1109(b) of the Bankruptcy
Code and Federal Rule of Bankruptcy Procedure 9010(b) and request copies of all notices and
pleadings pursuant to Federal Rules of Bankruptcy Procedure 2002(a). All such notices should
be addressed as follows:
                                          Berliner & Pilson, Esqs.
                                          Richard J. Pilson, Esq.
                                       40 Cuttermill Road, Suite 308
                                       Great Neck, New York 11021

        PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the
Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in
the Rules specified above, but also includes notices of any application, complaint, demand,
hearing, motion or petition, written or oral, whether transferred or conveyed by mail, delivery or
e-mail filed with regard to the above case and proceedings.
                                                          Respectfully submitted

                                                          By: Richard J. Pilson (RP 1165)
                                                          Richard J. Pilson, Esq., Attorney for
                                                          47 Mercer Street I, LLC, 47 Mercer Street II,
                                                          LLC, 47 Mercer Street III, LLC and 47
                                                          Mercer Street IV, LLC, as Tenants-in-
                                                          Common
                                                          Telephone No.: (516) 304-5555
                                                          Fax No.: (516) 304-5556
                                                          E-Mail: rpilson@berlinerpilson.com
21-10699-dsj   Doc 127   Filed 07/21/21 Entered 07/21/21 10:40:33   Main Document
                                      Pg 2 of 2
